UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6383



MARK MEYER, a/k/a #219195, a/k/a “Supreme”
Outspoken “7 Allah,”

                                              Plaintiff - Appellant,

          versus


GERALDINE   MIRO,  Ex-Warden   for  Allendale
Correctional Institution; JOHN PATE, Warden,
Allendale Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-01-4260-4-25-BH)


Submitted:   July 11, 2003                 Decided:   July 23, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Meyer, Appellant Pro Se. Paul B. Ferrara, III, Robert Douglas
Simmons Mellard, BOGOSLOW, JONES, STEPHENS & DUFFIE, P.A.,
Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Meyer appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Meyer v. Miro, No. CA-01-4260-4-

25-BH (D.S.C. Feb. 12, 2003).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                  2